
	

113 HRES 493 IH: Expressing support for the designation of February 28, 2014, as “Rare Disease Day”.
U.S. House of Representatives
2014-02-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		2d Session
		H. RES. 493
		IN THE HOUSE OF REPRESENTATIVES
		
			February 27, 2014
			Mr. Carson of Indiana (for himself, Mr. Crowley, Mr. Lance, Mrs. Christensen, Mr. Pascrell, and Mr. McCaul) submitted the following resolution; which was referred to the Committee on Energy and Commerce
		
		RESOLUTION
		Expressing support for the designation of February 28, 2014, as Rare Disease Day.
	
	
		Whereas rare diseases and disorders are those which affect small patient populations, typically
			 populations smaller than 200,000 individuals in the United States;
		Whereas nearly 7,000 rare diseases affect nearly 30,000,000 people in the United States and their
			 families;
		Whereas over half of all rare diseases affect children;
		Whereas many rare diseases are serious, life-threatening, and lack an effective treatment;
		Whereas one-third of treatments approved by the Food and Drug Administration in 2013 were orphan
			 products intended to treat rare diseases;
		Whereas rare diseases and conditions cross the medical spectrum and include a broad range of
			 diseases such as epidermolysis bullosa, progeria, sickle cell anemia,
			 Tay-Sachs, cystic fibrosis, most childhood cancers, and fibrodysplasia
			 ossificans progressiva;
		Whereas people with rare diseases experience challenges that include difficulty in obtaining an
			 accurate diagnosis, limited treatment options, and difficulty finding
			 physicians or treatment centers with expertise in their disease;
		Whereas the rare disease community made great strides in 2013, including passing the National
			 Pediatric Research Network Act which sets up a network housed within the
			 NIH that facilitates greater collaboration amongst research into pediatric
			 diseases;
		Whereas challenges to reimbursement for life-altering and often life-saving treatments still exist,
			 such as in reimbursement for medical foods that treat rare metabolic
			 disorders;
		Whereas great strides have been made in research and treatment for rare diseases as a result of the
			 Orphan Drug Act and amendments made by that Act;
		Whereas the Food and Drug Administration has taken great strides in involving the patient in the
			 drug review process as part of its Patient-Focused Drug Development
			 program, an initiative that originated in the Food and Drug Administration
			 Safety and Innovation Act;
		Whereas both the Food and Drug Administration and the National Institutes of Health have
			 established special offices to advocate for rare disease research and
			 treatments;
		Whereas the National Organization for Rare Disorders, an organization established in 1983 to
			 provide services to, and advocate on behalf of, patients with rare
			 diseases, was a primary force behind the enactment of the Orphan Drug Act
			 and remains a critical public voice for people with rare diseases;
		Whereas 2013 marked the 30th anniversary of the Orphan Drug Act and the National Organization for
			 Rare Disorders;
		Whereas the National Organization for Rare Disorders sponsors Rare Disease Day in the United States to increase public awareness of rare diseases;
		Whereas Rare Disease Day is a global event occurring annually on the last day of February;
		Whereas Rare Disease Day was observed in the United States for the first time on February 28, 2009; and
		Whereas Rare Disease Day is anticipated to continue to be observed globally in years to come, providing hope and
			 information for rare disease patients around the world: Now, therefore, be
			 it
	
		That the House of Representatives—
			(1)supports the designation of Rare Disease Day;
			(2)recognizes the importance of improving awareness and encouraging accurate and early diagnosis of
			 rare diseases and disorders; and
			(3)supports a national and global commitment to improving access to, and developing new treatments,
			 diagnostics, and cures for, rare diseases and disorders.
			
